Citation Nr: 0911973	
Decision Date: 03/31/09    Archive Date: 04/08/09

DOCKET NO.  04-39 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to an increased rating for the service-
connected hallux valgus of the left foot, status post 
bunionectomy, currently rated as 10 percent disabling.

2.  Entitlement to an increased rating for the service-
connected hallux valgus of the right foot, status post 
bunionectomy and metatarsal osteotomy, currently rated as 10 
percent disabling.

3.  Entitlement to a separate rating in excess of 10 percent 
for metatarsalgia of the right foot, as a residual of the 
service-connected hallux valgus of the right foot status post 
bunionectomy and metatarsal osteotomy.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The Veteran had active service from August 1994 to June 1998.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from September 2003 and March 2004 rating decisions by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Boise, Idaho, which denied the veteran's claims for 
increased ratings for the service-connected hallux valgus, 
status post bunionectomy of the left foot, and hallux valgus, 
status post bunionectomy and metatarsal osteotomy of the 
right foot. 

The veteran testified at a personal hearing before a Decision 
Review Officer (DRO) at the RO in March 2005.  A transcript 
of her testimony is associated with the claims file.  

In a July 2005 rating decision, the RO awarded a separate 
grant of service connection for post operation right foot 
with second digit residual, and assigned a 10 percent rating 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5284, for 
"other foot injuries."  As noted on the cover sheet, the 
issue has been recharacterized to reflect the current 
diagnosis of the additional disability, as provided by a VA 
medical examiner.  

The case was remanded to the RO in September 2007 for 
additional development of the record.  

Although the Veteran initially requested a personal hearing 
before a Veterans Law Judge, she later clarified that she no 
longer wanted a hearing in correspondence received at the RO 
in March 2009.


FINDINGS OF FACT

1.  The service-connected hallux valgus of the left foot, 
status post bunionectomy is manifested by pain in the left 
foot which becomes worse with prolonged standing and walking, 
resulting in no more than a moderate degree of impairment.  

2.  The service-connected hallux valgus of the right foot, 
status post bunionectomy and metatarsal osteotomy, to include 
metatarsalgia, is manifested by continued pain in the right 
foot which becomes worse with prolonged standing and walking, 
resulting in no more than a moderate degree of impairment.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating in excess of 
10 percent for the service-connected hallux valgus of the 
left foot, status post bunionectomy have not been met.  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2007); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5279, 5280, 5284 (2008).

2.  The criteria for the assignment of a rating in excess of 
10 percent for the service-connected hallux valgus of the 
right foot, status post bunionectomy and metatarsal osteotomy 
have not been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2007); 38 C.F.R. § 4.71a, Diagnostic Codes 5279, 5280, 5284 
(2008).

3.  The criteria for the assignment of a separate rating in 
excess of 10 percent for the service-connected metatarsalgia 
of the right foot, as a residual of the right foot 
bunionectomy and metatarsal osteotomy have not been met.  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2007); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5279, 5280, 5284 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; 3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

The RO provided the appellant pre-adjudication notice by 
letter dated September 2003.  The letter was sent in response 
to a claim for a temporary total rating for the service-
connected hallux valgus of both feet, based on the need for 
convalescence after surgery (the bunionectomies).  The 
current claim stemmed from the disagreement of the continued 
assignment of the 10 percent ratings for each foot once the 
temporary total rating was terminated.  Thus, it would have 
been impossible to provide the appellant with a proper duty 
to assist letter before the initial adjudication regarding 
the temporary total rating.  Nevertheless, the RO sent a 
post-adjudicatory letter to the Veteran in October 2007 after 
the case was remanded for further development.  The October 
2007 notification substantially complied with the 
requirements of Quartuccio v. Principi, 16 Vet. App. 183 
(2002), identifying the evidence necessary to substantiate an 
increased rating claim and the relative duties of VA and the 
claimant to obtain evidence.  The October 2007 notice also 
explained how disability ratings and effective dates are 
assigned.  

The notice provided to the appellant did not specifically 
comply with the holding in Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008), in that the October 2007 letter did not 
specifically list the rating criteria pertinent to 
disabilities of the feet and did not discuss the impact of 
the disability on the Veteran's ability to work and function 
in daily life.  Nevertheless, there is ample evidence or 
record that the Veteran has actual knowledge of the rating 
criteria pertinent to her service-connected disabilities, and 
she has specifically testified as to the effect on her 
employment and function in daily life.  The Veteran's 
representative, via an August 2007 Informal Hearing 
Presentation (IHP) specifically discussed the pertinent 
rating criteria in this case.  Thus, any defect in the notice 
results in harmless error.  

The notice errors in this case did not affect the essential 
fairness of the adjudication because VA cured the procedural 
defects and/or the Veteran and representative have actual 
knowledge of the pertinent rating criteria and have already 
provided statements regarding the impact on employability and 
function in daily life.  Moreover, all relevant evidence has 
been obtained.  The notices provided to the Veteran over the 
course of the appeal provided all information necessary for a 
reasonable person to understand what evidence and/or 
information was necessary to substantiate the claim.  The 
Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
her claim, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Sanders v. Nicholson, 487 F. 3d 881 
(Fed. Cir. 2007).

VA has obtained service medical records, assisted the Veteran 
in obtaining evidence, afforded the Veteran physical 
examinations, obtained medical opinions as to the etiology 
and severity of disabilities, and afforded the Veteran the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the veteran's claims file; 
and the Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

II.  Increased Ratings

The Veteran seeks ratings in excess of 10 percent for the 
service-connected left foot hallux valgus status post 
bunionectomy; right foot hallux valgus status post 
bunionectomy and metatarsal osteotomy; and the right foot 
metatarsalgia as a residual of a the service-connected 
bunionectomy and osteotomy.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity resulting from a disability.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

The rating schedule also provides that when an unlisted 
disability is encountered, it will be permissible to rate 
under a closely related disease or injury in which not only 
the functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3.

The veteran seeks higher ratings for her service-connected 
left foot hallux valgus, status post bunionectomy, and her 
right foot hallux valgus, status post bunionectomy and 
metatarsal osteotomy.  In essence, the veteran maintains that 
the surgeries performed to correct her foot problems only 
made her condition worse, and caused more pain than before 
the surgeries.

The Veteran underwent surgical procedures on both feet in 
July 2003.  Since that time, the Veteran has complained of 
continued pain in both feet, worse on the left.  

At a VA examination in October 2003, the Veteran reported 
that the pain was worse with standing and walking.  The pain 
was mostly at the dorsum of the right great toe, but she also 
had some pain that was more between the great toe and the 
second toe at the base.  The Veteran's feet were tender, 
although she had good arterial pulsations in each foot and 
they were warm.  Bilateral well-healed scars over the dorsum 
of the metatarsophalangeal joints of the great toe of both 
feet were noted.  There was no evidence of inflammation of 
either foot, although on the left, she was tender over the 
anterior arch of the foot and on the right, she was tender 
medially and laterally to the MTP joint. With standing, she 
had bilateral 1+ pes planus.  There was good alignment of 
each big toe.  The impression was postop bilateral 
bunionectomies with postop pain of undetermined origin.  

At a February 2004 VA examination, the Veteran reported 
ongoing right foot problems since the last VA examination, 
and indicated that she may need another surgery on the right 
foot.  The Veteran reported increased fatigue and pain, 
requiring more rest breaks at work.  She was a full-time 
dental assistant.  She reported the pain as being severe, 
relieved by getting off her feet, taking a warm shower or 
bath, and/or by elevating her feet.  She reported weakness, 
stiffness, redness and warmth with swelling of her right 
great toe at the end of each day.  She also had ore fatigue 
and lack of endurance.  At the end of the day she spent more 
of her time on the couch.  Trying to extend her right foot to 
reach a high cupboard caused pain and instability on the 
plantar aspect of her foot by her first great toe.  She did 
not have giving way of the feet, or locking.  There were no 
signs or symptoms of an infection or bone disease.  The 
Veteran's podiatrist had many adaptations to her right shoe 
and had been adjusting the orthotic positioning to help 
decrease the pain.  It had not been effective thus far.  She 
was only able to wear one pair of shoes comfortably, and was 
not able to walk bare foot due to her foot pain.  She was 
able to perform most of her daily activities but she was not 
able to reach to get into her higher cupboards or move the 
blankets around in bed with her right foot.  She was able to 
drive without difficulty.  Treatment included NSAID's, Bextra 
and occasionally alternates with Naproxen.  She had periodic 
flare-ups of increased pain and swelling, usually at the end 
of the day.  

On examination, there were good pedal pulses in each foot.  
The feet were warm and dry with a small callus on the right 
5th digit.  Scars remained well-healed.  The right foot was 
tender medially and laterally to the MTP joint with 
dorsiflexion of her first toe.  There was mild edema of her 
first great toe on the right foot.  There was no evidence of 
inflammation.  She also had pain on the plantar aspect of the 
right foot behind the first and second digits with movement, 
especially weight bearing at that point, and with palpation.  
On the left foot, there was no tenderness with palpation.  
There was no evidence f inflammation on that foot.  With 
standing, she had bilateral 1+ pes planus with the right 
greater than the left.  She was able to stand, supinate, and 
pronate and stand on her heels.  She was not able to squat 
and kept her right heel flat, and she was not able to stand 
on her toes without pain or difficulty.  

Dorsiflexion on the right and left was limited to 20 degrees.  
Plantar flexion on the right was 44 degrees, and it was 45 
degrees on the left.  Eversion on the right and left was 20 
degrees and inversion was 28 degrees bilaterally.  The 
examiner concluded that the Veteran had postoperative 
bilateral bunionectomies with postoperative pain of 
undetermined origin of her right great toe.  That limited her 
activities and caused her to take more rest breaks at work 
and sit longer period of time, and when home, she spends more 
time on the couch with her feet elevated.  `

In a statement received at the RO in August 2004, the Veteran 
reported that her podiatrist had tried various remedies to 
ease the pain, including shoe inserts and cortisone 
injections; however, these attempts failed to relieve the 
pain, and a corrective surgery was scheduled for later that 
month.  

In August 2004, the Veteran underwent a right metatarsal 
osteotomy.

An August 2004 x-ray study noted that a prior bunionectomy 
type procedure had been performed at the first metatarsal 
joint and seemed well-healed.  During the interval the 
Veteran also had a screw placed at the second metatarsal 
head.  No acute process was found.  The foot was held in a 
somewhat plantar flexed position.  

The Veteran was seen three weeks postoperatively, in 
September 2004.  At that time, she still had pain in the ball 
of the foot, but she was also concerned about discomfort at 
the small joint of the great toe.  On examination, the left 
foot was supple, with very little edema noted.  Alignment was 
excellent.  Range of motion of the 1st MTP was full, with no 
crepitation.  There was some pain at the DIP joint with range 
of motion.  Strength was improving.  The 2nd MTP was stable, 
but weakness was noted with attempted flexion of the 2nd toe.  
The assessment was postoperative metatarsal osteotomy of the 
right foot.  

The Veteran's feet were examined again by VA in March 2005 
and May 2005.  In March 2005, the Veteran reported severe 
pain in the right foot, primarily on the ball of her foot, 
and limitation of motion was demonstrated on examination, 
along with tenderness and weakness, worse on the right.  In 
May 2005, the Veteran described pain related to the second 
toe, especially over the second metatarsal head with 
pressure, stiffness of the right and second toes, with some 
pain when increasing the bend, dorsiflexion, or plantar 
flexion.  

As in the prior examinations, the Veteran had trouble 
standing on her toes because of pain and weakness.  There was 
no evident deformity, swelling, atrophy or incoordination of 
the joints involved.  Although the Veteran no longer had a 
postoperative burning pain, she continued to describe pain in 
the great toe and second toe, probably due to the pressure of 
the bent toes, which made the first and second toes hurt.  
She had trouble doing water aerobics because she was unable 
to bounce on her feet in the water.  She was finding it 
harder to get through a work day because standing and/or 
walking caused pain.  During the day, she had to stop and 
elevate the right foot 15 to 20 minutes three times per day, 
on average.  She had to leave work early because of pain on 
five occasions over the prior two month period.  She was no 
longer able to do housework after a full day at the office.  

The examiner explained that the Veteran had a normal 
appearing longitudinal arch; and the transverse arch of the 
metatarsal head appeared to be depressed on the right side, 
compared to the left.  The first ray, including the great 
toe, showed increased mobility, so that when the Veteran put 
weight on the foot, the weight seemed to be transferred to 
the second ray, which was prominent.  

At the time of the examinations, the Veteran was pregnant, 
due in October 2005.  The impression was postoperative right 
foot, first and second digits with residual decreased range 
of motion and residual weakness.  The examiner explained that 
the veteran had a separate diagnosis of metatarsalgia of the 
right foot, with second ray, in addition to her bilateral 
hallux valgus with bunions.  The examiner opined that the 
veteran's right foot metatarsalgia was more likely than not 
directly related to the veteran's service-connected hallux 
valgus.  

As a result of the May 2005 examiner's opinion, the RO 
awarded a separate grant of service connection with a 10 
percent rating under 38 C.F.R. § 4.71, Diagnostic Code 5284, 
for "post operation right foot with second digit residual."  
As explained in the September 2007 remand, it was unclear why 
the RO assigned the additional 10 percent rating by analogy 
pursuant to "other foot injuries" under Diagnostic Code 
5284, when the examiner clearly diagnosed the veteran as 
having metatarsalgia of the right foot, a disability 
specifically governed by Diagnostic Code 5279.  Thus, the 
Board recharacterized the issue to reflect the correct 
medical diagnosis of the veteran's right foot post-surgical 
residuals, and has assigned the same 10 percent disabling 
under 38 C.F.R. § 4.71a, Diagnostic Code 5279, the code 
specific to metatarsalgia.  Under this diagnostic code, a 10 
percent rating is warranted for unilateral or bilateral 
anterior metatarsalgia (Morton's Disease).  This is the 
highest rating available under this code.

As noted, 10 percent is the highest schedular evaluation 
available under Diagnostic Code 5279.  Other diagnostic codes 
have been considered; however, the Veteran's pes planus is 
not service-connected so a rating in excess of 10 percent 
pursuant to Diagnostic Code 5276 is not appropriate.  

The hallux valgus is rated pursuant to Under Diagnostic Code 
5280, a 10 percent evaluation is authorized for severe 
unilateral hallux valgus if equivalent to amputation of the 
great toe or if operated upon with resection of the 
metatarsal head.  A disability rating greater than 10 percent 
is not available under this diagnostic code.  38 C.F.R. § 
4.71a; DC 5280.

Because the veteran's current 10 percent rating is the 
highest rating possible under Diagnostic Code 5280, the Board 
must consider whether the veteran is entitled to a disability 
rating of 20 percent or greater under another, "more 
appropriate," rating code.  See 38 C.F.R. § 4.71a, Diagnostic 
Codes 5276-5284; see also Tedeschi v. Brown, 7 Vet. App. 411, 
414 (1995).  

Disabilities of the foot are rated under Diagnostic Codes 
5276 through 5284, and consideration is given as to whether 
any of these diagnostic codes apply to the Veteran's service-
connected disorders of the left and right foot.  Of these, 
Diagnostic Codes 5277 (weak foot, bilateral), 5279 
(metatarsalgia), and 5282 (hammer toe) need not be 
considered, as they provide a maximum 10 percent disability 
rating.  Regarding the remaining diagnostic codes for the 
foot, the Veteran does not have severe unilateral flatfoot or 
unilateral claw foot under Diagnostic Codes 5276 and 5278.  
Furthermore, the Veteran's disability is not characterized by 
at least moderately severe malunion or nonunion of tarsal or 
metatarsal bones under Diagnostic Code 5283.

The only remaining criteria that would allow for a higher 
evaluation of the Veteran's foot disability is Diagnostic 
Code 5284, which applies to "other injuries of the foot."  
This code assigns a 20 percent disability rating for 
moderately severe injuries of the foot and a 30 percent 
rating for severe foot injuries.  Actual loss of the foot 
warrants a 40 percent disability rating.  The words 
"moderate," "moderately severe," and "severe" are not defined 
in the VA Schedule for Rating Disabilities.  Furthermore, the 
use of terminology such as "severe" by VA examiners and 
others, although evidence to be considered by the Board, is 
not dispositive of an issue.  Rather, all evidence must be 
evaluated in arriving at an appropriate rating that would 
compensate the veteran for losses such as impairment in 
earning capacity and functional impairment.  38 C.F.R. §§ 
4.2, 4.6.

All of the postoperative VA examinations above noted that the 
Veteran's range of motion for her feet was limited by pain, 
with the right worse than the left.  The Veteran had a normal 
heel to toe gait, however she was unable to stand on her toes 
for any period of time due to pain.  There is continuous 
tenderness and weakness, worse on the right.

According to the Veteran, her work as a dental assistant is 
becoming harder as she is unable to stand or walk for any 
significant time period without pain.  

Diagnostic Code 5284, which would provide a 20 percent rating 
for moderately severe foot disability, has also been 
considered.  38 C.F.R. § 4.71a, Diagnostic Code 5284.  The 
Veteran has significant complaints of pain, even 
postoperatively, but her functional impairment is not so 
great as to cause swelling or any deformities in the foot or 
prevent her from walking.  The medical evidence of record 
does not rise to the level of or approximate a moderately 
severe foot injury.

A higher rating is also not warranted under either Diagnostic 
Codes 5278 or 5283, as the medical evidence does not show 
claw foot or malunion, or nonunion of the tarsal or 
metatarsal bones, respectively.  In addition, as the Veteran 
is already in receipt of a separate 10 percent rating 
assigned solely as a result of the residual pain caused by 
the metatarsalgia as a result of the osteotomy on the right.  
Thus, the Veteran is compensated for the increased pain on 
the right foot that is not shown on the left.  

In evaluating the Veteran's claim, the application of a 
higher disability evaluation based on functional loss due to 
weakness, fatigability, incoordination, or pain on movement 
of a joint under 38 C.F.R. §§ 4.40, 4.45, and 4.59 has been 
considered.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  
The Veteran has complaints of severe pain in the feet, 
especially on weight-bearing and after walking for any 
significant distance.  Any functional impairment in either 
foot, however, already has been considered by the 10 percent 
ratings assigned under Diagnostic Code 5279 and Diagnostic 
Code 5280.  

Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1.

It is appropriate to consider whether separate ratings should 
be assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  However, there are no 
identifiable periods of time since the claim for increase was 
filed during which the Veteran's right and left foot 
disabilities warranted a higher rating, other than those 
already-specified periods of convalescence after surgery for 
which temporary total ratings have already been assigned.  
Therefore, "staged ratings" other than those already 
assigned, are inappropriate in this case.

Finally, the Veteran's representative argues that a new VA 
examination is warranted as the last VA examination of record 
is from 2005.  However, the mere passage of time is not 
enough to warrant a new examination; there needs to be 
evidence or an allegation that the condition has worsened to 
trigger the need for a new exam.  Snuffer v. Gober, 10 Vet. 
App. 400, 403 (1997).  In this case, the Veteran has not 
asserted, or shown, that the right and left foot disabilities 
have considerably worsened since the last examination.  

The evidence more closely approximates the criteria for 10 
percent ratings for hallux valgus of each foot, with a 
separate 10 percent rating assigned for the associated 
metatarsalgia of the right foot.  38 C.F.R. § 4.7.  The 
objective findings are not consistent with the level of pain 
the Veteran describes.  Moreover, it is significant that the 
pertinent rating criteria in this case only provide for a 
maximum rating of 10 percent for both hallux valgus and 
metatarsalgia.  The preponderance of the evidence is against 
the increased rating claims; there is no doubt to be 
resolved; and an increased rating is not warranted.  Gilbert 
v. Derwinski, 1 Vet. App. at 57-58.

The Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance.  Floyd v. Brown, 9 Vet. App. 88 (1996).

The Board, however, is still obligated to seek all issues 
that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the law 
or regulations.  Referral under 38 C.F.R. § 3.321(b)(1) is 
appropriate where circumstances are presented that are 
unusual or exceptional.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).

The Veteran's disability picture has not been rendered so 
unusual or exceptional in nature as to warrant referral of 
his case to the Director or Under Secretary for review for 
consideration of extraschedular evaluation.

The record also does not show any frequent periods of 
hospitalization as result of this disability.  Although the 
Veteran has indicated that her employment is significantly 
affected by the service-connected foot disability, there is 
no indication that she has taken an unreasonable amount of 
leave from her job, or that she is unable to perform her job 
satisfactorily, despite the pain.  There is no doubt that the 
Veteran has pain in her feet; however, the current schedular 
criteria adequately compensates the Veteran for the current 
nature and extent of severity of her service-connected right 
and left foot disability.  Having reviewed the record with 
these mandates in mind, there is no basis for further action 
on this question.


ORDER

An increased rating for the service-connected hallux valgus 
of the left foot, status post bunionectomy, currently rated 
as 10 percent disabling, is denied.

An increased rating for the service-connected hallux valgus 
of the right foot, status post bunionectomy and metatarsal 
osteotomy, currently rated as 10 percent disabling, is 
denied.

A separate rating in excess of 10 percent for metatarsalgia 
of the right foot, as a residual of the service-connected 
hallux valgus of the right foot status post bunionectomy and 
metatarsal osteotomy, is denied.  







____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


